DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment filed on 11/16/2021.
In the instant Amendment, claims 1, 8 and 16 have been amended; claims 2 and 15 have been canceled; claims 1, 8, and 16 are independent claims. Claims 1, 3-14 and 16-20 have been examined and are pending. This Action is made Final. 

Response to Arguments
Applicant’s arguments with respect to Claims 1-20 with respect to 35 U.S.C. 103, have been fully considered but are not persuasive and/or moot in view of the new ground(s) of rejection.
Applicant Argues: Shortcomings of Radhakrishnan's method of controlling multicast traffic in the control plane and data plane make the instant claims non-obvious. ... The instant architecture comprises a flow table 410 in the controller software (See Figure 4, 410), which sets forwarding rules and destinations (Specification, ¶¶ 0018 and 0027). The instant architecture abstracts the underlying infrastructure for application and network services and enables logical reorganization and the control of the network to mitigate updating traffic flow rules and access control depending on network condition or policies. Orchestration and programmability enables the network to dynamically adapt to the application needs and mitigates the network administrator's effort from mundane and error- prone system settings and enforces consistent security policies across the network. Accordingly, an SDN controller and programmable interface may provide dynamic adaptability as traffic requirements, rules, or the topology changes. Therefore, the instant architecture is advantageous over and is not made obvious in view of Radhakrishnan.
Examiner’s Response:  The examiner respectfully cites to newly found reference of Jin to teach concepts of using a control plane for controlling in a “network”.  The examiner notes Jin teaches [determining a revision to a current packet routing flow controlled by a first one of the network notes that is different from the controller node]... wherein determining the revision to the current packet routing flow includes determining a revision to a flow table entry of a control plane flow table in the first one of the network nodes, wherein the control plane determines destinations for forwarding the data (Jinn, [0059] - S101. A CP device determines to switch a source anchor gateway, where the source anchor gateway is an anchor gateway that currently forwards a downlink packet of a terminal for the terminal and [0073]-[0074] - The CP device sends the modification request message carrying the correspondence to the SDN controller, to notify the SDN controller to update, based on the correspondence, the forwarding flow table corresponding to the downlink packet of the terminal); and  [transmitting the determined revision to the first one of the network nodes]... wherein transmitting the determined revision includes transmitting the revision to the flow table entry to the first one of the network nodes (Jinn, [0051]-[0052] - The network architecture based on the SDN technology is a directly programmable network architecture that separates control from forwarding. In the network architecture based on the SDN technology, both a specific forwarding path and a forwarding policy of each data packet in the network are controlled by an SDN controller. The SDN controller sends a forwarding flow table of the data packet to an SDN domain by using an OpenFlow protocol, and the SDN domain forwards the received data packet based on the corresponding forwarding flow table and [0054] and [0073]-[0074] - The CP device sends a modification request message to an SDN controller, where the modification request message includes an identifier of the terminal and an identifier of the target anchor gateway. The modification request message is used to notify the SDN controller, based on the identifier of the terminal and the identifier of the target anchor gateway, to update a forwarding flow table corresponding to the downlink packet of the ... The CP device sends the modification request message carrying the correspondence to the SDN controller, to notify the SDN controller to update, based on the correspondence, the forwarding flow table corresponding to the downlink packet of the terminal.)  The examiner noted that these features of Jin can be incorporated in the disclosure of Radhakrishnan’s hybrid heterogeneous network and control plane.  Thus, when combined would lead to a combination that would be obvious to one of ordinary skill in the art. 
Applicant Argues: The Office Action overlooks central limitations of Radhakrishnan that make nonobvious the differences between the prior art and the subject matter of claim 1... "It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art." In re Wesslau, 353 F.2d 238 (CCPA 1965)... The subject matter of the claims herein can be applied to "[m]any environments [that] may include different entities communicating over multiple available network technologies" and may include "hybrid routers or switches that understand both an implementation of an SDN communication protocol and legacy routing protocols." (Specification ¶¶ 0016 and 0040). The Office Action fails to appreciate that the scope of what Radhakrishnan fairly suggests to a skill artisan is limited to controlling multicast traffic. Therefore, Radhakrishnan cannot make obvious the subject matter of claim 1 because controlling multicast traffic does not encompass the scope of dynamic access policy and management in in a hybrid heterogeneous network of network nodes. (Specification ¶¶ 0062 and 0080).
Examiner’s Response:  The examiner respectfully notes from applicant’s response the metes and bound of the claim have been met based on the multicast traffic.  Further the network o Radhakrishnan f would be a hybrid heterogeneous network of network nodes as Radhakrishnan teaches a hybrid network having an IP DSSN domain with SDN controlled and having a non-SDN IP domain, see [0106].  It appears, applicant argues that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., [m]any environments [that] may include different entities communicating over multiple available network technologies" and may include "hybrid routers or switches that understand both an implementation of an SDN communication protocol and legacy routing protocols) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore the examiner finds this argument not persuasive.  
Applicant Argues: Further, the instant claim 1 updates a control plane flow table based on dynamic access policies, not by simply calculating pathways for flow tables based in the network as taught by Radhakrishnan. The Office Action states that ¶ [0117] of Radhakrishnan makes obvious the following clause of amended claim 1 (formerly, claim 2): determining the revision to the current packet routing flow includes determining a revision to a flow table entry of a flow table in the first one of the network nodes, and transmitting the determined revision includes transmitting the revision to the flow table entry to the first one of the network nodes.  However, Radhakrishnan merely discloses the SDN calculating or receiving flow tables from a network that include routing tables in the data plane. (Radhakrishnan ¶ 0017; Figure 4, 138C and 138D). There is an advantage in control and management of a hybrid network by a logically centralized, physically distributed controller operating in exclusively the control plane. (Specification ¶ 0012). Such advantages include: use of multi paths, which may save significant system effort per device, thus providing scalability and agility, concerns, or challenges. (Id). Accordingly, the Office Action's application of Radhakrishnan excludes elements necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art and omits necessary, nonobvious elements of the claimed invention. Therefore, Applicant requests that the rejection be withdrawn.
Examiner’s Response.  The examiner notes that Applicant’s amendments further add features not found in claim 2, more specifically: “adaptively controlling... in a control plane...” and “...wherein the control plane determine destinations of forwarding the data.”  Thus it is the combination of Radhakrishnan in view of Jin that is shown to disclose such features.  Thus, as shown in the rejection Radhakrishnan discloses determining a revision to a current packet routing flow controlled by a first one of the network nodes that is different from the controller node, based on a determination that the status of connectivity [to] a predetermined threshold value ([0081]-[0088] – The last line identifies the link or interface or router whose congestion-or-failure state is reported in the "Feedback" field of the message. The "Feedback" field identifies the congestion-or-failure state, e.g. how busy the link or interface or router is in terms of bandwidth utilization or store-and-forward memory utilization or forwarding delays or some other parameters. Multiple parameters can be provided in the same Feedback message. In one embodiment, the following codes are used ... For example, 1 may indicate that the traffic bandwidth on the specified link exceeds some link utilization threshold (e.g. exceeds 80% of the link's total bandwidth). and [0106] - FIG. 11 illustrates a hybrid network having an IP SDN domain 1104 with SDN controller 210, and having a non-SDN IP domain 104. Domain 104 includes routers 110i, and may operate as in FIGS. 4-10 or in some other way as described below and [0137] - In another example, the request is generated by the controller's network monitoring block 1236 (FIG. 12), possibly based on Feedback messages as in block 530 in FIG. 5 or 10, to relieve congestion, or bypass a failed link or router, or eliminate duplicate traffic for example); and transmitting the determined revision to the first one of the network nodes ([0138]-[0139] - In block 1420, SDN controller 210 sends requests to routers 110 to configure the routers' data planes as needed to implement the changes. These requests may specify the (S,G) or (*,G) pair. For SDN routers 110s, this operation is performed based on the SDN protocol in effect).  The examiner notes Jin is shown to teach concepts involving the control plane, more specifically: adaptively controlling... in a controller plane of [a] network by (Jinn, [0047] – control plane (CP) device):[determining a revision to a current packet routing flow controlled by a first one of the network notes that is different from the controller node]... wherein determining the revision to the current packet routing flow includes determining a revision to a flow table entry of a control plane flow table in the first one of the network nodes, wherein the control plane determines destinations for forwarding the data (Jinn, [0059] - S101. A CP device determines to switch a source anchor gateway, where the source anchor gateway is an anchor gateway that currently forwards a downlink packet of a terminal for the terminal and [0073]-[0074] - The CP device sends the modification request message carrying the correspondence to the SDN controller, to notify the SDN controller to update, based on the correspondence, the forwarding flow table corresponding to the downlink packet of the terminal); and  [transmitting wherein transmitting the determined revision includes transmitting the revision to the flow table entry to the first one of the network nodes (Jinn, [0051]-[0052] - The network architecture based on the SDN technology is a directly programmable network architecture that separates control from forwarding. In the network architecture based on the SDN technology, both a specific forwarding path and a forwarding policy of each data packet in the network are controlled by an SDN controller. The SDN controller sends a forwarding flow table of the data packet to an SDN domain by using an OpenFlow protocol, and the SDN domain forwards the received data packet based on the corresponding forwarding flow table and [0054] and [0073]-[0074] - The CP device sends a modification request message to an SDN controller, where the modification request message includes an identifier of the terminal and an identifier of the target anchor gateway. The modification request message is used to notify the SDN controller, based on the identifier of the terminal and the identifier of the target anchor gateway, to update a forwarding flow table corresponding to the downlink packet of the ... The CP device sends the modification request message carrying the correspondence to the SDN controller, to notify the SDN controller to update, based on the correspondence, the forwarding flow table corresponding to the downlink packet of the terminal.) The examiner noted that these features of Jin can be incorporated in the disclosure of Radhakrishnan’s hybrid heterogeneous network and control plane.  Thus, when combined would lead to a combination that would be obvious to one of ordinary skill in the art.  
Applicant Argues: III.  The shortcomings of Radhakrishnan are not cured by the teachings of Grayson or Chiu to teach or make obvious the subject matter of claim 1 to one having ordinary skill in the art. The deficiencies of Radhakrishnan are not cured by the teachings of Grayson because Grayson's performance analyzer does not teach or suggest determining a revision to a current packet routing flow controlled by a first one of the network nodes that is different from the controller node, based on a determination that the status of connectivity indicates a quality level value that is less than a predetermined threshold value. Instead, Grayson teaches a performance analyzer for controlling performance of a wireless device based on input from the QoS. (Grayson Fig. 2, Fig. 3, ¶ 0034). Controlling the performance of a wireless device is not revising packet routing flow based on a status of connectivity.  Packet routing, in the instant claim 1, involves determine a revision to a flow table entry that may be located on an SDN node in the control plane, while Grayson's performance analyzer regulates performance in the data plane. (Specification ¶¶ 0036 and 0081, Grayson Fig. 3, ¶ 0034). The Office Action cannot "stitch together an obviousness finding from discrete portions of prior art references without considering the references as a whole. " In re Enhanced Security Research, LLC, 739 F.3d 1347, 1355 (Fed. Cir. 2014). The Office Action's assertions improperly stitch together a performance-like component and a SDN overlay framework (Radhakrishnan) to reach the claimed subject matter. Considered as a whole, Grayson's regulation of performance in the data plane in view of Radhakrishnan multicast traffic control in an SDN do not make obvious adaptively controlling access policies and data management in the hybrid heterogeneous network.
Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner respectfully notes that Grayson was shown to teach features of ...based on a (Grayson, FIG. 3 and FIG. 5 and [0038] - the performance analyzer 82 receives the QoS 58 of the communication channel 44. In such implementations, the performance analyzer 82 analyzes the QoS 58 to determine a performance of the communication channel 44 between the wireless device 20 and the AP 42. For example, the performance analyzer 82 compares the QoS 58 with the threshold QoS 86d. In some implementations, the performance analyzer 82 determines that the performance value 50 breaches the performance criterion 86 in response to the QoS 58 being less than the threshold QoS 86d). The examiner noted it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grayson to status of connectivity of Radhakrishnan and Jin to include based on a determination that the status of connectively indicates a quality level value that is less than a predetermined threshold value.  Further motivation was cited in which one would have been motivated to combine the teachings of Grayson to Radhakrishnan to do so as it provides / allows controlling performance... in a heterogeneous network (Grayson, [0001]).  Thus, when combined would lead to a combination that would be obvious to one of ordinary skill in the art and read on Applicant’s claimed limitation. 
Applicant Argues: III.  The shortcomings of Radhakrishnan are not cured by the teachings of Grayson or Chiu to teach or make obvious the subject matter of claim 1 to one having ordinary skill in the art. ...  Finally, Chiu also fails to supplement the teachings of Radhakrishnan or Grayson to fully appreciate the subject matter of claim 1. The sending, receiving, and encapsulating of packets using a tunnel interface does not provide a hybrid heterogeneous network. (Chiu ¶¶ 0013 and 0016). Network service insertion does not, as a whole, make obvious adaptively controlling access policies and data management in the hybrid heterogeneous network. 
Examiner’s Response:  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner respectfully notes Chiu was shown to  teach features of a packet is encapsulated for routing through a virtual tunnel between two end point network nodes that are configured to support SDN (Chiu, [0013] and [0016] - As a result, for sending packets to and receiving packets from the service entity, the SDNC network device can use a tunnel interface. For this, the SDNC network device can encapsulate the incoming packets that match a particular flow rule and can send the encapsulated packets to the service entity through the tunnel interface).  The examiner noted it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chiu to packet[s] of (i.e., the hybrid network of) Radhakrishnan and Jin and Grayson to include wherein a packet is encapsulated for routing through a virtual tunnel between two end point network nodes that are configured to support SDN.  Further motivation was cited in which one would have been motivated to combine the teachings of Chiu to Radhakrishnan and Jin and Grayson to do so as it provides / allows insertion of various types of network services in SDNs and in hybrid networks deploying both SDN compatible network devices and non-SDN network devices (Chiu, [0024]). Thus, when combined would lead to a combination that would be obvious to one of ordinary skill in the art and read on Applicant’s claimed limitation. 
Applicant Argues: IV.  Obviousness Rejections Regarding Claims 2-7 Are Traversed For The Same Reasons Articulated Above... V.    Obviousness Rejections Regarding Claims 8-13 And 14-20 Are Traversed For The Same Reasons Articulated Above.
Examiner’s Response:  The examiner notes these arguments are not persuasive/moot in view of the Examiner’s Response(s) provided above.  


















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan (US 2021/0112020 A1) in view of Jin et al. (US 2019/0159106 A1) and Grayson et al. (US 2019/0124543 A1) and Chiu et al. (US 2016/0352538 A1).

Regarding Claim 1;
Radhakrishnan discloses a method comprising: 
determining, at a controller node in a hybrid heterogeneous network of network nodes, a status of connectivity in the network ([0008] and [0106] - FIG. 11 illustrates a hybrid network having an IP SDN domain 1104 with SDN controller 210, and having a non-SDN IP domain 104. Domain 104 includes routers 110i, and may operate as in FIGS. 4-10 or in some other way as described below and [0137] - In another example, the request is generated by the controller's network monitoring block 1236 (FIG. 12), possibly based on Feedback messages as in block 530 in FIG. 5 or 10, to relieve congestion, or bypass a failed link or router, or eliminate duplicate traffic for example); and 
([0106]  and [0117] - Further, the SDN controller knows the IP addresses of routers 110i and their interfaces, can send IP packets to routers 110i, and can calculate multicast paths through the IP domain using the shortest-path metric or any other metric enabled by the topology DB 1210, so as to meet load-balancing, congestion-avoidance, failure-avoidance, security, QoS, or other policy objectives) network by: 
determining a revision to a current packet routing flow controlled by a first one of the network nodes that is different from the controller node, based on a determination that the status of connectivity [to] a predetermined threshold value ([0081]-[0088] – The last line identifies the link or interface or router whose congestion-or-failure state is reported in the "Feedback" field of the message. The "Feedback" field identifies the congestion-or-failure state, e.g. how busy the link or interface or router is in terms of bandwidth utilization or store-and-forward memory utilization or forwarding delays or some other parameters. Multiple parameters can be provided in the same Feedback message. In one embodiment, the following codes are used ... For example, 1 may indicate that the traffic bandwidth on the specified link exceeds some link utilization threshold (e.g. exceeds 80% of the link's total bandwidth). and [0106] - FIG. 11 illustrates a hybrid network having an IP SDN domain 1104 with SDN controller 210, and having a non-SDN IP domain 104. Domain 104 includes routers 110i, and may operate as in FIGS. 4-10 or in some other way as described below and [0137] - In another example, the request is generated by the controller's network monitoring block 1236 (FIG. 12), possibly based on Feedback messages as in block 530 in FIG. 5 or 10, to relieve congestion, or bypass a failed link or router, or eliminate duplicate traffic for example); and
([0138]-[0139] - In block 1420, SDN controller 210 sends requests to routers 110 to configure the routers' data planes as needed to implement the changes. These requests may specify the (S,G) or (*,G) pair. For SDN routers 110s, this operation is performed based on the SDN protocol in effect), 
wherein the hybrid heterogeneous network includes a Software Defined Network (SDN) router and a non-SDN router (FIG. 11 and [0106] -  FIG. 11 illustrates a hybrid network having an IP SDN domain 1104 with SDN controller 210, and having a non-SDN IP domain 104. Domain 104 includes routers 110i, and may operate as in FIGS. 4-10 or in some other way as described below).
Radhakrishnan fails to explicitly disclose
adaptively controlling... in a controller plane of [a] network by:
...based on a determination that the status of connectively indicates a quality level value that is less than a predetermined threshold value, wherein determining the revision to the current packet routing flow includes determining a revision to a flow table entry of a control plane flow table in the first one of the network nodes, wherein the control plane determines destinations for forwarding the data;
 and wherein a packet is encapsulated for routing through a virtual tunnel between two end point network nodes that are configured to support SDN, wherein transmitting the determined revision includes transmitting the revision to the flow table entry to the first one of the network nodes.
However, in analogous art, Jin teaches concepts of
adaptively controlling... in a controller plane of [a] network by (Jinn, [0047] – control plane (CP) device):
wherein determining the revision to the current packet routing flow includes determining a revision to a flow table entry of a control plane flow table in the first one of the network nodes, wherein the control plane determines destinations for forwarding the data (Jinn, [0059] - S101. A CP device determines to switch a source anchor gateway, where the source anchor gateway is an anchor gateway that currently forwards a downlink packet of a terminal for the terminal and [0073]-[0074] - The CP device sends the modification request message carrying the correspondence to the SDN controller, to notify the SDN controller to update, based on the correspondence, the forwarding flow table corresponding to the downlink packet of the terminal); and 
 [transmitting the determined revision to the first one of the network nodes]... wherein transmitting the determined revision includes transmitting the revision to the flow table entry to the first one of the network nodes (Jinn, [0051]-[0052] - The network architecture based on the SDN technology is a directly programmable network architecture that separates control from forwarding. In the network architecture based on the SDN technology, both a specific forwarding path and a forwarding policy of each data packet in the network are controlled by an SDN controller. The SDN controller sends a forwarding flow table of the data packet to an SDN domain by using an OpenFlow protocol, and the SDN domain forwards the received data packet based on the corresponding forwarding flow table and [0054] and [0073]-[0074] - The CP device sends a modification request message to an SDN controller, where the modification request message includes an identifier of the terminal and an identifier of the target anchor gateway. The modification request message is used to notify the SDN controller, based on the identifier of the terminal and the identifier of the target anchor gateway, to update a forwarding flow table corresponding to the downlink packet of the ... The CP device sends the modification request message carrying the correspondence to the SDN controller, to notify the SDN controller to update, based on the correspondence, the forwarding flow table corresponding to the downlink packet of the terminal.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jinn to the hybrid heterogeneous network and control plane of Radhakrishnan to include adaptively controlling... in a controller plane of [a] network by: [determining a revision to a current packet routing flow controlled by a first one of the network notes that is different from the controller node]... wherein determining the revision to the current packet routing flow includes determining a revision to a flow table entry of a control plane flow table in the first one of the network nodes, wherein the control plane determines destinations for forwarding the data; and  [transmitting the determined revision to the first one of the network nodes]... wherein transmitting the determined revision includes transmitting the revision to the flow table entry to the first one of the network nodes.
One would have been motivated to combine the teachings of Jin to Radhakrishnan to do so as it provides / allows so that when an anchor gateway is switched, a packet loss rate of a packet is reduced in a transmission process, and the packet does not need to be transmitted in a roundabout forwarding path. (Jinn, [0006]). 
However, in an analogous art, Grayson ...based on a determination that the status of connectively indicates a quality level value that is less than a predetermined threshold value (Grayson, FIG. 3 and FIG. 5 and [0038] - the performance analyzer 82 receives the QoS 58 of the communication channel 44. In such implementations, the performance analyzer 82 analyzes the QoS 58 to determine a performance of the communication channel 44 between the wireless device 20 and the AP 42. For example, the performance analyzer 82 compares the QoS 58 with the threshold QoS 86d. In some implementations, the performance analyzer 82 determines that the performance value 50 breaches the performance criterion 86 in response to the QoS 58 being less than the threshold QoS 86d).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grayson to status of connectivity of Radhakrishnan and Jin to include based on a determination that the status of connectively indicates a quality level value that is less than a predetermined threshold value
One would have been motivated to combine the teachings of Grayson to Radhakrishnan to do so as it provides / allows controlling performance... in a heterogeneous network (Grayson, [0001]).
However, in an analogous art, Chiu teaches wherein a packet is encapsulated for routing through a virtual tunnel between two end point network nodes that are configured to support SDN (Chiu, [0013] and [0016] - As a result, for sending packets to and receiving packets from the service entity, the SDNC network device can use a tunnel interface. For this, the SDNC network device can encapsulate the incoming packets that match a particular flow rule and can send the encapsulated packets to the service entity through the tunnel interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chiu to packet[s] of Radhakrishnan and Jin and Grayson to include wherein a packet is encapsulated for routing through a virtual tunnel between two end point network nodes that are configured to support SDN
(Chiu, [0024]).

Regarding Claim 3;
Radhakrishnan and Jin and Grayson and Chiu discloses a method to Claim 1.
Radhakrishnan further discloses wherein: the status of connectivity in the network indicates a dropped connection associated with connecting the first one of the network nodes to a second one of the network nodes ([0085] and [0137] - In another example, the request is generated by the controller's network monitoring block 1236 (FIG. 12), possibly based on Feedback messages as in block 530 in FIG. 5 or 10, to relieve congestion, or bypass a failed link or router, or eliminate duplicate traffic for example).

Regarding Claim 4;
Radhakrishnan and Jin and Grayson and Chiu discloses a method to Claim 1.
Grayson further teaches wherein: wherein: the status of connectivity in the network indicates a connection that is currently not in compliance with a Quality of Service (QoS) value (Grayson, FIG. 3 and FIG. 5 and [0038] - the performance analyzer 82 receives the QoS 58 of the communication channel 44. In such implementations, the performance analyzer 82 analyzes the QoS 58 to determine a performance of the communication channel 44 between the wireless device 20 and the AP 42. For example, the performance analyzer 82 compares the QoS 58 with the threshold QoS 86d. In some implementations, the performance analyzer 82 determines that the performance value 50 breaches the performance criterion 86 in response to the QoS 58 being less than the threshold QoS 86d).

Regarding Claim 5;
Radhakrishnan and Jin and Grayson and Chiu discloses a method to Claim 1.
Radhakrishnan further discloses wherein: the hybrid heterogeneous network includes at least one of the network nodes that supports a Software Defined Network (SDN) protocol and an Internet Protocol (IP) ([0003] and [0106] and [0109] and [0107]).

Regarding Claim 6;
Radhakrishnan and Jin and Grayson and Chiu discloses a method to Claim 1.
Radhakrishnan further teaches wherein the hybrid heterogeneous network includes a plurality of mobile network nodes ([0028] - For purposes of this disclosure, a router or other network node may include any computer system, including for example a personal computer (e.g., desktop or laptop), tablet computer, mobile device (e.g., personal digital assistant (PDA) or smart phone), server (e.g., blade server or rack server), a network storage device, or any other suitable device and may vary in size, shape, performance, functionality, and price).

Regarding Claim 7;
Radhakrishnan and Jin and Grayson and Chiu discloses a method to Claim 1.
Radhakrishnan further teaches wherein the controller node includes a device that utilizes an OPENFLOW communication protocol ([0109]).

Regarding Claim(s) 8-13; claim(s) 8-13 is/are directed to system a/an associated with the method claimed in claim(s) 1 and 3-7. Claim(s) 8-13 is/are similar in scope to claim(s) 1 and 3-7, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 14 and 16-20; claim(s) 14 and 16-20 is/are directed to a/an medium associated with the method claimed in claim(s) 1 and 3-7. Claim(s) 14 and 16-20 is/are similar in scope to claim(s) 1 and 3-7, and is/are therefore rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439